Notice of Pre-AIA  or AIA  Status
Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/26/20 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,701,081. Although the claims at issue are not identical, they are not patentably distinct from each other because they significantly overlap in scope.  Consider the following respective claims:



Claim 1 of the ‘081 patent
1. A non-transitory computer-readable medium having computer instructions stored thereon that are capable of being executed by a first computing device to cause operations comprising:

processing a request received from a server system as a factor in a multi-factor authorization procedure initiated by a second computing device;


determining that one or more automation criteria are met based on current values of one or more parameters determined by the first computing device; and 

in response to the determining, automatically sending a response to the request that satisfies the factor in the multi-factor authorization procedure, without receiving user input indicating to respond to the request.

2. The non-transitory computer-readable medium of claim 1, wherein the multi-factor authorization procedure is an authentication procedure.

1. A non-transitory computer-readable medium having computer instructions stored thereon that are capable of causing a first computing device to perform operations comprising: 

processing a permission request received from a server system as an authentication factor in a multi-factor authentication procedure initiated by a second computing device; 

determining that one or more automation criteria are met based on current values of one or more parameters determined by the first computing device; and 

in response to the determining, automatically granting or denying the permission request without receiving user input indicating whether to grant or deny the permission request.


	As can be seen, the independent claims of the instant application and the ‘081 patent are substantially similar, notably differing in only two aspects:
	(i) the claims of the instant application refer to a multi-factor authorization request, as opposed to the multi-factor authentication request of the ‘081 patent.   Although the Examiner recognizes that authentication and authorization are not strictly speaking identical, they are nevertheless highly interrelated concepts in the art of computer security; in particular, one needs to be able to discern and confirm the identity of a given entity (“authentication”) as a necessary prerequisite to determining if said given entity actually has permission to perform an action they are requesting to perform (“authorization”).  This is further supported by instant claim 2, which explicitly 
	(ii) The instant claim refers to “sending a response that satisfies the factor in a multifactor authorization request”, whereas the claims of the ‘081 invention recites “granting or denying the permission request”.  Since the grant or denial of permission of the ‘081 implicitly requires sending some sort of information to that effect in order for the claimed invention to function, the act of the instant invention sending a response to satisfy (i.e. “grant”) the request effectively reads on the ‘081 claim despite the difference in verbiage.
	Thus, it can be seen that even with the differences in scope between the instant application and the ‘081 patent, nevertheless any instance of the ‘081 patent that grants an authentication request would necessarily infringe on the claim language of the instant application, resulting in two patents on the same invention.  Independent claims 12 & 17 of the instant application are likewise similar to independent claims 10 & 17 of the ‘081 patent and are rejected for substantially similar reasons as discussed supra.  Dependent claims 2-11, 13-16, and 18-20 are likewise similar to claims 2-9, 11-16, and 18-20 of the ‘081 patent and are rejected for the substantially similar reasons supra.  

Allowable Subject Matter
Claims 1-20 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 12, & 17 recite inter alia “processing a request received from a server system…initiated by a second computing device”.  The nearest prior art, .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        2/26/2022